DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2020 has been entered.

Response to Amendment

Claims 1, 6, 14, 39 are currently amended.
Claims 2-3 are original.
Claims 4-5, 11, 13, 17-19, 35 are previously presented.
Claims 7-10, 12, 15-16, 20-34, 36-38, 40-42 are cancelled.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 11 are rejected under 35 U.S.C. 102 as anticipated by the Hessing (US 2015/0105481).
11, Hessing (US 2015/0105481) discloses (see [0095]) a composition, the composition comprising a curable modeling material (See title) and a noncurable salt sintering inducing agent/initiator (see inert solvent and non-curable salts of [0095]) mixed with a curable modelling material, wherein said non-curable sintering inducing agent is a salt (see [0095]) comprising a cation (the cation is considered the ammonium complexes listed, the non-chlorine components) and a chloride ion (see [0021] – numerous quaternary ammonium and other salts of chloride are disclosed). 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Hessing (US 2015/0105481) and further in view of Tsurumi (US 2009/0114432) and Nakako (US 2014/0242362).
Regarding claim 13, Hessing discloses a kit in the field of articles/electronic components (see storage of [0061]), the kit comprising, in separate packaging: the composition of claim 11.

In the same field of endeavor of curable manufacturing of articles/electronic components (see Hessing title and Tsurumi title), Tsurumi discloses a conductive ink (See [0236] (“thin conductive polymer layer is provided”) and [0110] ( the layer comprises quaternary ammonium salts which are conductive)):
Tsurumi had the benefit that it allowed for the improvement of film characteristics ([0085]) and it is excellent in adhesiveness with the substrate and endurance (see [0234]) such that it is possible to control film thickness and conductivity by adjusting polymerization reaction conditions. This was desirable in Hessing.

The combination Hessing/Tsurumi does not disclose that the conductive ink and the composition are packaged in a kit separately.
Reasonably pertinent to the problem Applicant was trying to solve regarding storage of compounds/ingredients (see title), Nakako discloses a kit for separate storage of conductive inks (see [0094]) and other chemicals.
Nakako had the benefit that it improved the stability of the precursor to be added in the conductive adhesive composition.  [0065]. This was desirable in Hessing.
Therefore, it would have been obvious to one of ordinary skill in the art to store the conductive ink of Tsusumi with the sintering inducing agent of Hessing in separate packaging in a kit as in Nakako to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of film characteristics and improved the stability of the precursor to be added in the conductive adhesive composition.

EXAMINER’S AMENDMENT



This examiner’s amendment was proposed in an interview with Atty Darrell Hollis on 4/7/2021.  However, no decision of its entry was or could be made by Applicant’s representative.

The application has been proposed to be amended as follows: 
Regarding claims 11, the claim has been proposed to be amended to include:
“wherein the non-curable sintering inducing agent is:

    PNG
    media_image1.png
    533
    955
    media_image1.png
    Greyscale
wherein Z is Cl”.

Allowable Subject Matter

Claim 1-6, 19, 39, 14, 17-19, 35 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 & 14, none of the cited prior art or any prior art available discloses: a method of manufacturing a conductive element, wherein the sintering inducing agent is represented by the general formula:

    PNG
    media_image2.png
    566
    952
    media_image2.png
    Greyscale


Closest prior art newly made of record Imken (US 2007/0165076) [0038] which discloses quaternary ammonium salts as suitable thermal-curing agents; Tsurumi (US 2009/0114432) [0110], [0236] which recognizes that quaternary ammonium salts may be curing accelerators; Ueda (US 2013/0208064) [0107], [0119] discloses that quaternary ammonium salts may be curing accelerators; Green (US 3986546) col. 6, ll. 18-36 discloses quaternary ammonium salts as suitable curing accelerators; Kato (EP 214815) abs discloses such materials as polymerization accelerators; Manley (US 2010/001435) Table 3 discloses quaternary 
While some references recognizes that quaternary ammonium compounds can be cationic surface active agents (see Sakai – US 2001/0025003 [0015] which discloses that quaternary ammonium complexes can be cationic surface active agents one of ordinary skill in the art would not have been motivated to include the claimed Markush grouping of chemicals as cationic surface active agents to arrive at the claimed method before the effective filing date.  
Watanabe – US 2015/0259247 - [0046], similarly, recognized the surface active agent capacity of quaternary ammonium complexes but does not discloses the claimed Markush grouping of compounds and is, therefore, similarly deficient. 
Copobianco – US 2017/0137327 - [0054] too discloses that the quaternary ammonium salts/complexes can be surfactant materials but that would also not lead one of ordinary skill in the art to arrive at the claimed invention method before the effective filing date.
Ishigami - US 2013/0256957 [0087]- recognizes that the quaternary ammonium complexes can be dispersants but would not have lead one of ordinary skill in the art to arrive at the claimed method before the effective filing date.  
Abbott JR – US 2018/0311892 [0072] – recognizes that quaternary ammonium complexes can be chargants but too would not have lead one of ordinary skill in the art to the recited method steps before the effective filing date.
There was not motivation to utilize such compounds as cited above as a sintering inducing agent in methods which create conductive elements with curable inks such as Bedard (US 2004/0167007) [0026] which discloses a conductive ink with the assistance of a sintering aid; Allison (US 2009/0107546) [0064] & [0090] which also discloses conductive inks combined with sintering aids; Herrmann (US 2009/0212035) [0051] & claim 18 which discloses the formation of conductive components with the use of sintering inducing agents; Randall (US 2011/0212382) [0050] & [0115] which discloses the use of sintering inducing agents with 
However, the exact Markush grouping of quaternary ammonium complexes as claimed were not known to be curing accelerators/sintering inducing agents as understood by one of ordinary skill in the art before the effective filing date.  Examiner does not have a reason to pick and chose from all of the quaternary ammonium complexes in the universe to arrive at the claimed invention before the effective filing date.  Doing so would not have had predictable results from one of ordinary skill in the art and would not have had a reasonable expectation of success.  The obvious to try rationale requires a finite number of molecules to try as a curing promoter.  The claimed subgenus has approx. 80k different permutations of many, many more permutations.  Such a large number, while the courts have not ruled on a hard line between the number of permutations required for obvious to try no longer being available, is simply too many to try.  
One of ordinary skill in the art would not have arrived at the claimed subgenus of sintering inducing agents/curing promoters in the recited method before the effective filing date.
Furthermore, some quaternary ammonium salts are known to be curing decelerators.  See Kometani (US 2010/0130629) & Arai (US 4196033) which disclose quaternary ammonium salts which are curing inhibitors.  It is not clear to Examiner what variable differentiates a quaternary ammonium salt from a curing promoter and a curing inhibitor but that these Markush groupings of chemicals are curing promotors is unexpected to one of ordinary skill in the art before the effective filing date.
To alter the molecular structure to include such molecular structure variables as a methyl R2-R4 might have been obvious to one of ordinary skill in the art, however, allowing the Y group to vary between 1-20 carbon atoms, allowing the X group to vary between O or NH would not have been obvious to one of ordinary skill in the art.

One of ordinary skill in the art would not have been motivated to modify the M-27 compound of Kariya when a combination is forced between Magdassi/Kariya and the newly made of record references.
None of the prior art or any prior art available recognizes the species within the claimed genus to be sintering inducing agents and one would not have modified the known sintering inducing agents to arrive at the claimed invention before the effective filing date using homologues or substructure manipulations based upon similar and desirable properties of quaternary ammonium salts.
Since these claimed Markush group(s) of materials were NOT recognized as sintering inducing agents, it would not have been obvious to utilize the claimed Markush groupings of quaternary ammonium compounds as sintering inducing agents in the art-recognized method steps for their role as a sintering inducing agent.  Therefore, there was not motivation to combine a quaternary ammonium complex sintering inducing agent teaching/reference with a conductive ink/sintering promoter secondary reference.  Even when one of the many of such cited primary and secondary references are combined, such methods – even when forced as the selection of a known design for intended use – would not have arrived one of ordinary skill in the art at the claimed method steps before the effective filing date.
Therefore, claim 1 is deemed allowable.


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712